In this case the chancellor de*19cided that where a preliminary injunction is granted abso- * v J ° lutely in the first instance, and the defendant applies to have it dissolved upon the ground that the whole equity of the bill is denied by the answer, he cannot be allowed to read affidavits in support of his answer, except where the answer itself is not conclusive under the last clause of the 37th rule.
Affidavits in sup. port of answer.
Affidavits in opposition to motion for injunction.
But that where-the complainant is directed to give notice of his application for an injunction, or where the defendant for is required to show cause why a preliminary injunction should not be granted, the defendant may introduce affidavits to show that the injunction should not be granted.
That he may use such affidavits in a case of that kind, although he has put in his answer denying the whole equity of the bill, or has neglected to answer the bill fully so that his answer is liable to exceptions for insufficiency.
Order appealed from reversed. ■ Order to show cause dismissed with costs, and temporary injunction dissolved.